Order entered January 21, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00898-CR

                         BRANDON LAWRENCE COOPER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-81168-2011

                                             ORDER
         The Court GRANTS the State’s motion for extension of time to file the State’s brief. We

ORDER the Clerk of the Court to file the brief tendered on December 16, 2013 as of the date of

this order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to counsel for

all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE